  Case 16-20639       Doc 56      Filed 12/11/19 Entered 12/11/19 10:09:38             Desc Main
                                    Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE


 In re:
                                                       Chapter 7
 KEVIN H. WILLIAMS,                                    Case No. 16-20639

                 Debtor.


 ORDER OVERRULING OBJECTIONS TO CLAIMS ON PROCEDURAL GROUNDS

        This matter came before the Court on the Omnibus Motion to Determine Amount and
Objection to Claims filed by the Debtor (the “Omnibus Claim Objection”). In that document, the
Debtor objects to sixteen different claims held by seven different creditors. Omnibus objections
are only permitted when certain conditions outlined in Fed. R. Bankr. P. 3007(d) and (e) are
satisfied. Principles of due process require that creditors be given clear notice when their claims
are being challenged. That is particularly important, where, as here, the objection is filed after the
case is reopened and more than a year after creditors filed their claims. The procedural
requirements of Rule 3007(d) and (e) are designed to ensure that these due process considerations
are realized.

         The Omnibus Claim Objection does not comply with the either the spirit or the letter of
subparagraph (d) and (e). The result is that claimants must wind their way through many
paragraphs of material irrelevant to their particular claims to discover whether their claims are
subject to objection by the Debtor and, if so, the nature of that objection. In fact, the objection
itself is so confusing that even the Debtor loses track of the claims to which he is objecting.
Paragraph 22(b) omits a reference to the claim number and the prayer for relief does not seem to
include all of the claims addressed in the Omnibus Claim Objection. Moreover, the Debtor failed
to serve the holder of Claim No. 20, apparently confusing the holder of that claim for the holder
of Claim Nos. 11-18.

       As a result of these procedural deficiencies and the service issue, the Court hereby
OVERRULES the Omnibus Claim Objection notwithstanding the failure of any creditors to timely
respond.


Dated: December 11, 2019                              /s/ Peter G. Cary
                                                      Judge Peter G. Cary
                                                      United States Bankruptcy Court
